Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an electrode for solid-state batteries, the electrode comprising: an electrode active material layer, a current collector and a positive temperature coefficient (PTC) resistor layer which is disposed between the electrode active material layer and the current collector and which is in contact with the electrode active material layer; wherein the PTC resistor layer contains an electroconductive material, an insulating inorganic substance and a polymer, when the PTC resistor layer is divided into an A layer and a B layer in order from nearest to furthest from the electrode active material layer so that, at any point of the PTC resistor layer, a ratio of a thickness of the A layer to a thickness of the B layer is 1:2 in a thickness direction of the PTC resistor layer; and when a total volume of the electroconductive material, the insulating inorganic substance and the polymer in the A layer is determined as 100 volume %, and when a total volume of the electroconductive material, the insulating inorganic substance and the polymer in the B layer is determined as 100 volume %, a volume ratio Va of the insulating inorganic substance in the A layer is smaller than a volume ratio Vb of the insulating inorganic substance in the B layer.
	The closest prior art of record, JP 2015204221 (Saito) teaches an electrode comprising an electrode active material layer(115) and a two layer PTC resistor layer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722